TYSON, C. J.
-The rule is well established that, when articles of property belonging to different owners are stolen at the same time and place, the offense is sin*14gle and must be charged in the same count. — State v. Dalton (Miss.) 44 South. 802, and authorities there cited] 22 Cyc. 383 and note. But to come within this rule the averments of the count should affirmatively. show that the property of the different owners was stolen at the same time and place. Good pleading requires this, in order to exclude the intendment, which must be indulged on demurrer, to avoid the objection so taken, that two distinct larcenies were committed. The .averment of the indictment in this case was faulty in that respect, and the demurrer to it should have been sustained.
Reversed and remanded.
Haralson, Simpson, and Denson, JJ., concur.